DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed in 11/11/2021. The Applicant has amended independent claims 1 and 18, and dependent claim 11. However, the 103 rejection of claims 6-19 of Ofer et al., US 10700386 in view of Pullen et al., US 10959857 should have been replaced as “Claims 1-20 is/are rejected under 35 USC 103 as being unpatentable over Ofer et al., US 9209455” in the previous Office Action (8/11/2021), due to common ownership of US 10700386 and US 10950857. Applicant realized this error in their “Status of the Claims” (11/11/2021), thus this error has been corrected below as “Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al., US 9209455.” Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.


Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

2.		Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al., US 9209455.
Regarding claim 1, Ofer et al., ‘455, teaches an electrochemically active particle for use in a cathode of an electrochemical cell (col. 10, lines 14-17), the particle comprising:
a plurality of crystallites (abstract) comprising a first composition comprising lithium, nickel, and oxygen (abstract); a grain boundary (abstract) between adjacent crystallites of the plurality of crystallites (abstract) and comprising a second composition comprising lithium, nickel, and oxygen (col. 7, lines 12-25).
Ofer et al., ‘455, does not teach wherein lithium is present in the grain boundary at a higher concentration than lithium in the crystallites when an electrode incorporating the particle is charged, and wherein the grain boundary has higher electrochemical affinity for Li than the crystallites.
However, the same particle structure as taught by Ofer would infer the same types of “affinity” for a particular element to congregate within the grain boundaries whether it is explicitly taught as cobalt or lithium (substitution of the element having the affinity) in the instant application’s case.  The scope of the claims also are not requiring a cycling of lithium per say.  
Regarding claim 2, Ofer et al., ‘455, teaches cobalt is present in the grain boundary at a higher concentration than cobalt in the crystallites when the electrode is charged (abstract).

However, the same particle structure as taught by Ofer would infer the same types of “affinity” for a particular element to congregate within the grain boundaries whether it is explicitly taught as cobalt or lithium (substitution of the element having the affinity) in the instant application’s case.  The scope of the claims also are not requiring a cycling of lithium per say.  
Regarding claim 3, Ofer et al., ‘455, does not teach lithium is present in the grain boundary at a higher concentration than lithium in the crystallites at a charge capacity of 40 mAh/g or greater.
However, the same particle structure as taught by Ofer would infer the same types of “affinity” for a particular element to congregate within the grain boundaries whether it is explicitly taught as cobalt or lithium (substitution of the element having the affinity) in the instant application’s case.  The scope of the claims also are not requiring a cycling of lithium per say.  
Regarding claim 4, Ofer et al., ‘455, teaches the grain boundary comprises greater than 0.1 moles of lithium per mole (0.1 to 1.3 moles) of the second composition at said potential or said capacity (col. 7, lines 12-29).
Regarding claim 5, Ofer et al., ‘455, teaches the grain boundary comprises greater than 0.15 moles of lithium per mole (0.1 to 1.3 moles) of the second composition at said potential or said capacity (col. 7, lines 12-29).
claim 6, Ofer et al., ‘455, teaches the plurality of crystallites, the grain boundary or both, has an alpha-NaFeCh-type layered structure (abstract), a cubic structure (abstract),  or a combination thereof (abstract; col. 1, lines 48-61).
Regarding claim 7, Ofer et al., ‘455, teaches the second composition (col. 3, lines 3-21) is Li1+xM’O2+y, wherein M’ comprises Ni, the amount of Ni on the basis of moles Ni per mole of M’ in the second composition is 0</=Ni</=0.99 (col. 3, lines 3-21).
Regarding claim 8, Ofer et al., ‘455, teaches amount of Ni on the basis of moles Ni per mole of M’ of the second composition is 0.9 or less (0.2 to 0.90 moles) (col. 7, lines 12-29).
Regarding claim 9, Ofer et al., ‘455, teaches M’ comprises an element having a higher oxidation potential than Ni (col. 5, lines 58-64).
Regarding claim 10, although Ofer et al., ‘455, does not recite the element is capable of substituting for Ni in the 3b site of the Li1+xM’2+y structure, Ofer et al. ‘455, teaches that:
“While this disclosure describes exemplary embodiments, it will be understood by those skilled in the art that various changes can be made and equivalents can be substituted for elements thereof without departing from the scope of the disclosed embodiments.  In addition, many modifications can be made to adapt a particular situation or material to the teachings of this disclosure without departing from the scope thereof.  Therefore, it is intended that this disclosure not be limited to the particular embodiments disclosed as the best mode contemplated for carrying out this disclosure.” (col. 16, lines 65-67 and col. 17, lines 1-7).
Regarding claim 11, Ofer et al., ‘455, teaches M’ comprises Mn, Ti, Cr, Fe, Y, Ga, Sb, W, Sc, Zr, Nb, Mo, Zn, Cu, In, Ge, Al, or any combination (col. 5, lines 58-64), optionally where the 
Regarding claim 12, Ofer et al., ‘455, teaches M’ comprises two or more elements selected from the group consisting of Mn, Ti, Cr, Fe, Co, Y, Ga, Sb, W, Sc, Zr, Nb, Mo, Zn, Cu, In, Ge, and Al (col. 5, lines 58-64).
Regarding claim 13, Ofer et al., ‘455, teaches M’ comprises three or more elements selected from the group consisting of Mn, Ti, Cr, Fe, Co, Y, Ga, Sb, W, Sc, Zr, Nb, Mo, Zn, Cu, In, Ge, and Al (col. 5, lines 58-64).
Regarding claim 14, Ofer et al., ‘455, teaches the first composition is defined by Lii+xM02+y, wherein M comprises nickel at greater than or equal to 0.1 moles per mole M (col. 2, lines 11-32).
Regarding claim 15, Ofer et al., ‘455, teaches M comprises nickel at greater than or equal to 0.75 moles per mole M, optionally greater than or equal to 0.90 moles per mole M (col. 2, lines 11-32).
Regarding claim 16, Ofer et al., ‘455, teaches M further comprises an additional metal (col. 5, lines 49-53), wherein the additional metal is present in an amount of about 0.01 to about 0.90 moles per mole M (col. 5, lines 49-53); the additional metal optionally selected from the group consisting of Mg, Sr, Co, Al, Ca, Cu, Zn, Mn, V, Ba, Zr, Ti, Cr, Fe, Mo, B, and any combination thereof (col. 5, lines 58-64).
Regarding claim 17,  Ofer et al., ‘455, teaches an outer coating on a surface of the particle (col. 9, lines 62-67), the outer coating comprising:

Regarding claim 18, Ofer et al., ‘455, teaches an electrochemically active particle (abstract) for use in a cathode of an electrochemical cell (col. 10, lines 14-20), the particle comprising:
a plurality of crystallites (abstract) comprising a first composition comprising lithium, nickel, and oxygen (abstract); a grain boundary between adjacent crystallites of the plurality of crystallites (abstract) and comprising a second composition comprising lithium, nickel, and oxygen (abstract).
Ofer et al., ‘455, does not teach lithium is present in the grain boundary at a higher concentration than lithium inside the crystallites when the particle is at a state of charge greater than or equal to 10 percent, and wherein the grain boundary has higher electrochemical affinity for Li than the crystallites.
However, Ofer et al., ‘455, teaches “The concentration of cobalt in the grain boundary may be about 0.01 to about 30 atomic percent, specifically about 0.1 to about 20 atomic percent, more specifically about 1 to about 15 atomic percent greater that a concentration of cobalt in the crystallite, based on an average composition of the secondary particle.” (col. 8, lines 57-67 and col. 9, lines 1-12).

Regarding claim 19, Ofer et al., ‘455, does not teach the lithium is present in the grain boundary at a higher concentration than lithium inside the crystallites when the particle is at a state of charge greater than or equal to 80 percent.
However, the same particle structure as taught by Ofer would infer the same types of “affinity” for a particular element to congregate within the grain boundaries whether it is explicitly taught as cobalt or lithium (substitution of the element having the affinity) in the instant application’s case.  The scope of the claims also are not requiring a cycling of lithium per say.  
Regarding claim 20, Ofer et al., ‘455, teaches an electrochemical cell comprising a cathode, an anode, and an electrolyte, the cathode comprising a cathode active material comprising the particle of claim 1 (col. 10, lines 49-54).


Response to Arguments
3.	Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant argues that “US 10700386 in view of Pullen et al., US 10950857 are not prior art and may not be used in a rejection.” However, this has been replaced as “Claims 1-20 is/are rejected under 35 USC 103 as being unpatentable over Ofer et al., US 9209455” in the .  
Applicant argues that “Ofer clearly teaches that both the crystallite and the grain boundary have the same amounts of Li.” However, the same particle structure as taught by Ofer would infer the same types of “affinity” for a particular element to congregate within the grain boundaries whether it is explicitly taught as cobalt or lithium (substitution of the element having the affinity) in the instant application’s case.
Applicant argues that “Nowhere does Ofer teach or suggest that one could or should increase the concentration of any of the claimed elements in the grain boundary relative to the crystallite.” However, the same particle structure as taught by Ofer would infer the same types of “affinity” for a particular element to congregate within the grain boundaries whether it is explicitly taught as cobalt or lithium (substitution of the element having the affinity) in the instant application’s case.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727